Case 9:20-cv-00082-DWM Document 42 Filed 08/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

STEVE NELSON, MICHAEL CV 20-82-M—-DWM
BOEHME and BONNER PROPERTY
DEVELOPMENT, LLC,

Plaintiffs, ORDER
V.

PROJECT SPOKANE, LLC, and
SEAN WALSH,

Defendants.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),
IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

   

f
DATED this _[@_ day of August, 2020.
